Title: From George Washington to Philip Van Cortlandt, 30 August 1782
From: Washington, George
To: Van Cortlandt, Philip


                        Sir
                            Head Quarters 30th Augt 1782
                        
                        In my letter of the 25th I desired you to send an Officer to Head Quarters to report your arrival at King’s Ferry—The Encampment upon Verplanks point being marked out, you will have no occasion to send up the Officer, but upon your arrival at Stoney Point send over your Brigade Qr. Mast. to Verplanks—He will there find Mr Demler an Asst. of the Qr. Mast. Genl who will shew him the Ground for the Brigade. As soon as he has made the necessary arrangements you will cross and encamp.
                        
                            
                        
                    